NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BANK OF AMERICA, N.A.,                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2607
                                             )
UNITED STATES OF AMERICA ON                  )
BEHALF OF THE INTERNAL                       )
REVENUE SERVICE,                             )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Karl Grube, Judge.

Adam M. Topel of Liebler Gonzalez &
Portuondo, Miami, for Appellant.

W. Stephen Muldrow, United States
Attorney, Holly L. Gershow,
Assistant United States Attorney, and
Michelle Thresher Taylor, Assistant United
States Attorney, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, LUCAS, and BADALAMENTI, JJ., Concur.